      Case 3:19-cv-05273-HSG Document 1 Filed 08/23/19 Page 1 of 10




 1     CENTER FOR DISABILITY ACCESS
       Dennis Price, Esq., SBN 279082
 2     Mark Potter, Esq., SBN 166317
       Prathima Price, Esq. SBN 321378
 3     David Ratner, Esq. SBN 316267
       Mail: PO Box 262490
 4     San Diego, CA 92196-2490
       Delivery: 9845 Erma Road, Suite 300
 5     San Diego, CA 92131
       (858) 375-7385; (888) 422-5191 fax
 6     dennisp@potterhandy.com
 7     Attorneys for Plaintiff
 8
 9
10                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
11
12
       Andres Gomez,                            Case No.
13
                 Plaintiff,
14                                              Complaint For Damages And
         v.                                     Injunctive Relief For Violations
15                                              Of: American’s With Disabilities
       Geary St. Motel Investments,             Act; Unruh Civil Rights Act
16     Inc., a California Corporation; G6
       Hospitality, LLC, a Delaware
17     Limited Liability Company; and
       Does 1-10,
18
                 Defendants.
19
20
21
22
23
24
25
26
27
28


                                            1

     Complaint
         Case 3:19-cv-05273-HSG Document 1 Filed 08/23/19 Page 2 of 10




 1           Plaintiff Andres Gomez (“Plaintiff”) complains of Geary St. Motel
 2   Investments, Inc., a California Corporation; G6 Hospitality, LLC, a Delaware
 3   Limited Liability Company; and Does 1-10 (“Defendants”), and alleges as
 4   follows:
 5
 6
         PARTIES:
 7
         1. Plaintiff is a visually-impaired individual and a member of a protected
 8
     class of persons under the Americans with Disabilities Act. Plaintiff is legally
 9
     blind 1 and cannot use a computer without assistance of screen-reader
10
     software (“SRS”) Plaintiff uses JAWS SRS to access the internet and consume
11
     website content using his computer as well as websites and applications on
12
     mobile devices.
13
         2. Defendant Geary St. Motel Investments Inc. owned or operated the
14
     Motel 6 (“Motel”) located at or about 895 Geary Street, San Francisco,
15
     California, in May 2019.
16
         3. Defendant Geary St. Motel Investments Inc. owns and/or operates the
17
     Motel located at or about 895 Geary Street, San Francisco, California,
18
     currently.
19
         4. Defendant G6 Hospitality LLC. owned or operated the Motel’s website
20
     in May 2019.
21
         5. Defendant G6 Hospitality LLC. owns or operates the Motel’s website
22
     currently.
23
         6. Plaintiff does not know the true names of Defendants, their business
24
25
26   1
      Plaintiff uses the terms “visually-impaired” or “blind” interchangeably to
27   refer to individuals, including himself, who meet the legal definition of
28   blindness. (visual acuity of 20/200 or worse.) Some individuals who meet
     these criteria have no vision, others have limited vision.

                                            2

     Complaint
      Case 3:19-cv-05273-HSG Document 1 Filed 08/23/19 Page 3 of 10




 1   capacities, their ownership connection to the property and business, or their
 2   relative responsibilities in causing the access violations herein complained of,
 3   and alleges a joint venture and common enterprise by all such Defendants.
 4   Plaintiff is informed and believes that each of the Defendants herein,
 5   including Does 1 through 10, inclusive, is responsible in some capacity for the
 6   events herein alleged, or is a necessary party for obtaining appropriate relief.
 7   Plaintiff will seek leave to amend when the true names, capacities,
 8   connections, and responsibilities of the Defendants and Does 1 through 10,
 9   inclusive, are ascertained.
10     JURISDICTION & VENUE:
11     7. The Court has subject matter jurisdiction over the action pursuant to 28
12   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
13   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (“ADA”)
14     8. This court has supplemental jurisdiction over Plaintiff’s non-federal
15   claims pursuant to 28 U.S.C. § 1367 because Plaintiff’s Unruh claims are
16   formed from the same case and/or controversy and are related to Plaintiff’s
17   ADA claims. A violation of the ADA is a violation of Unruh. (Cal. Code §51(f).
18     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b). Plaintiff is
19   a resident of the district, Defendant is subject to personal jurisdiction in this
20   District due to its business contacts with the District, and a substantial portion
21   of the of the complained of conduct occurred in this District.
22
23     FACTUAL ALLEGATIONS:
24     10. The Motel is a “brick and mortar” facility in San Francisco, California
25   open to the public, a place of public accommodation, and a business
26   establishment.
27     11. The Motel offers websites and digital booking as some of the facilities,
28   privileges, and advantages offered by Defendants to patrons of the Motel in


                                             3

     Complaint
         Case 3:19-cv-05273-HSG Document 1 Filed 08/23/19 Page 4 of 10




 1   connection with their patronage at the Motel 2.
 2       12. Among the services offered include: details about rooms and the Motel
 3   itself, location and contact information, Motel policies, information about
 4   rates and availability and offers the ability to quickly book a room without any
 5   ambiguity as to the amenities that would be available to the patron.
 6       13. Plaintiff was a prospective customer who wished to access Defendant’s
 7   goods and services and stay at the Motel.
 8       14. Plaintiff visited the Motel’s website multiple times in May 2019 with the
 9   intent to reserve a room in which he and a companion could stay for a trip to
10   San Francisco.
11       15. Plaintiff cannot use a computer without the assistance of screen reader
12   software. (“SRS”).
13       16. Plaintiff is a legally blind person and a member of a protected class
14   under the ADA. Plaintiff is proficient with and uses SRS to access the internet
15   and read internet content on his computer and mobile devices.
16       17. When Plaintiff attempted to utilize the Motel’s website he encountered
17   numerous accessibility areas, including but not limited to:
18                    a. Lack of a button/link/function to adjust the website format
19                        to one that is fully readable by SRS and/or to adjust the
20                        font.
21                    b. Numerous images on the website lack a text equivalent
22                        readable by SRS.
23                    c. The website contains script elements that are not
24                        identified with functional text readable by SRS.
25                    d. The website lacks a method to permit users to skip
26
27   2
      This website could be accessed at:
28   https://www.motel6.com/en/motels.ca.san-francisco.4330.html as of May
     2019

                                             4

     Complaint
      Case 3:19-cv-05273-HSG Document 1 Filed 08/23/19 Page 5 of 10




 1                         repetitive navigation links, or “skip navigation.”
 2                    e. The website contains empty and redundant links resulting
 3                         in additional and inefficient navigation by SRS users.
 4                    f. The organizational system of the tab index has not been
 5                         arranged in an intuitive or logical manner to facilitate
 6                         successful navigation by users of SRS.
 7                    g. The visualization of the webpage contains contrast errors
 8                         such that the visual presentation is less than 4.5:1.
 9                    h. The Motel’s website lacks information stating if the Motel
10                         provides auxiliary aids to assist visually impaired
11                         individuals inside the Motel.
12                    i. The Motel’s website lacks information indicating if the
13                         bathroom has proper signage and accessibility for visually
14                         impaired individuals.
15     18. Despite multiple attempts to access Motel6.com using his computer and
16   mobile device, Plaintiff has been denied the full use and enjoyment of the
17   facilities, goods and services offered by Motel6 and Motel6.com as a result of
18   the accessibility barriers on Motel6.com.
19     19. Plaintiff personally encountered these barriers and has actual
20   knowledge of them.
21     20. Currently, the defendants either fail to provide an accessible website or
22   defendants have failed to maintain in working and useable conditions those
23   website features required to provide ready access to persons with disabilities.
24     21. By failing to provide an accessible website, the defendants denied the
25   plaintiff full and equal access to the facilities privileges or advantages offered
26   to their customers.
27     22. The failure to provide accessible facilities created difficulty and
28   discomfort for the Plaintiff.


                                              5

     Complaint
      Case 3:19-cv-05273-HSG Document 1 Filed 08/23/19 Page 6 of 10




 1     23. If the website had been constructed equally accessible to all individuals,
 2   Plaintiff would have been able to navigate the website and reserve a room for
 3   his trip to San Francisco.
 4     24. Additionally, Plaintiff is a tester in this litigation and seeks future
 5   compliance with all federal and state laws.
 6     25. Plaintiff will return to the Motel’s website to avail himself of its goods
 7   and/or services and to determine compliance with the disability access laws
 8   once it is represented to him that the Motel, its website, and its facilities are
 9   accessible. Plaintiff is currently deterred from doing so because of his
10   knowledge of the existing barriers and his uncertainty about the existence of
11   yet other barriers on the site. If the barriers are not removed, the plaintiff will
12   face unlawful and discriminatory barriers again.
13     26. The barriers identified above violate easily accessible, well-established
14   industry standard guidelines for making websites accessible to people with
15   visual-impairments that use SRS to access websites. Given the prevalence of
16   websites that have implemented these standards and created accessible
17   websites, it is readily achievable to construct an accessible website without
18   undue burden on the Motel or a fundamental alteration of the purpose of the
19   website.
20     27. Compliance with W3C Web Content Accessibility Guidelines
21   (“WCAG”) 2.0 AA standards are a viable remedy for these deficiencies and a
22   standard that has been adopted by California courts for website accessibility.
23     28. It’s been established that failure to remove these inaccessible conditions
24   violates the ADA and California law and requiring compliance with industry
25   access standards is a remedy available to the plaintiff.
26     29. The website was intentionally designed, and based on information and
27   belief, it is the Defendants’, policy and practice to deny Plaintiff access to the
28   Motel’s website, and as a result, deny the goods and services that are otherwise


                                             6

     Complaint
      Case 3:19-cv-05273-HSG Document 1 Filed 08/23/19 Page 7 of 10




 1   available to patrons of the Motel.
 2     30. Due to the failure to construct and operate the website in line with
 3   industry standards, Plaintiff has been denied equal access to Defendant’s
 4   Motel and the various goods, services, privileges, opportunities and benefits
 5   offered to the public by the Motel.
 6     31. Given the nature of the barriers and violations alleged herein, the
 7   plaintiff alleges, on information and belief, that there are other violations and
 8   barriers on the website, and/or at the Motel, that relate to his disability.
 9   Plaintiff intends to seek removal of all barriers on the website and at Motel that
10   relate to his disability. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
11   (holding that once a plaintiff encounters one barrier, he can sue to have all
12   barriers that relate to his disability removed regardless of whether he
13   personally encountered them).
14     32. Plaintiff will amend the complaint, to provide further notice regarding
15   the scope of the demanded remediation once he conducts a site inspection.
16   However, please be on notice that the plaintiff seeks to have all barriers related
17   to his disability remedied.
18
19   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
20   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
21   Defendants.) (42 U.S.C. section 12101, et seq.)
22     33. Plaintiff re-pleads and incorporates by reference, as if fully set forth
23   again herein, the allegations contained in all prior paragraphs of this
24   complaint. The Motel is a public accommodation with the definition of Title
25   III of the ADA, 42 USC § 12181.
26     34. The website provided by the Motel is a service, privilege or advantage of
27   the Motel’s brick and mortar facility.
28     35. When a business provides services such as a website, it must provide an


                                              7

     Complaint
      Case 3:19-cv-05273-HSG Document 1 Filed 08/23/19 Page 8 of 10




 1   accessible website.
 2     36. Here, accessible an accessible website has not been provided. A failure
 3   to provide an accessible website is unlawful discrimination against persons
 4   with disabilities.
 5     37. Under the ADA, it is an act of discrimination to fail to ensure that the
 6   privileges, advantages, accommodations, facilities, goods and services of any
 7   place of public accommodation is offered on a full and equal basis by anyone
 8   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 9   § 12182(a). Discrimination is defined, inter alia, as follows: “A failure to make
10   reasonable modifications in policies, practices, or procedures, when such
11   modifications are necessary to afford goods, services, facilities, privileges,
12   advantages, or accommodations to individuals with disabilities, unless the
13   accommodation would work a fundamental alteration of those services and
14   facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).”
15     38. Here, the failure to ensure that the accessible facilities were available
16   and ready to be used by the plaintiff is a violation of the law.
17     39. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights
18   set forth and incorporated therein, Plaintiff requests relief as set forth below.
19
20   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
21   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
22   Code § 51-53.)
23     40. Plaintiff repleads and incorporates by reference, as if fully set forth
24   again herein, the allegations contained in all prior paragraphs of this
25   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
26   that persons with disabilities are entitled to full and equal accommodations,
27   advantages, facilities, privileges, or services in all business establishment of
28   every kind whatsoever within the jurisdiction of the State of California. Cal.


                                             8

     Complaint
       Case 3:19-cv-05273-HSG Document 1 Filed 08/23/19 Page 9 of 10




 1   Civ. Code §51(b).
 2      41. The Unruh Act provides that a violation of the ADA is a violation of the
 3   Unruh Act. Cal. Civ. Code, § 51(f).
 4      42. Defendants’ acts and omissions, as herein alleged, have violated the
 5   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 6   rights to full and equal use of the accommodations, advantages, facilities,
 7   privileges, or services offered.
 8      43. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 9   discomfort or embarrassment for the plaintiff, the defendants are also each
10   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
11   (c).)
12      44. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights
13   set forth and incorporated therein, Plaintiff requests relief as set forth below.
14
15             PRAYER:
16             Wherefore, Plaintiff prays that this Court award damages and provide
17   relief as follows:
18           1. A Declaratory Judgment that at the commencement of this action
19   Defendants were in violation of the requirements of the ADA due to
20   Defendants’ failures to take action to ensure that its websites are fully
21   accessible to and independently usable by blind and visually-impaired
22   individuals.
23           2. Pursuant to 42 U.S.C § 12181, a preliminary and permanent injunction
24   enjoining Defendants from violation the ADA with respect to its website.
25
26
27
28


                                              9

     Complaint
         Case 3:19-cv-05273-HSG Document 1 Filed 08/23/19 Page 10 of 10




 1         3. Damages under the Unruh Civil Rights Act § 51 3, which provides for
 2   actual damages and a statutory minimum of $4,000 for each offense.
 3         4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 4   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 5
     Dated: August 10, 2019              CENTER FOR DISABILITY ACCESS
 6
 7
 8                                       By: ______________________________
 9                                             Mark Potter, Esq.
                                               Attorney for plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   3
         Note: the plaintiff is not invoking section 55 of the California Civil Code and
28   is not seeking injunctive relief under the Disabled Persons Act at all.


                                              10

     Complaint
